              Case 8:19-bk-03978-RCT                 Doc 41       Filed 08/07/20         Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                                       www.flmb.uscourts.gov

 In re:                                                         Case No.8:19-bk-03978-RCT
 ERIC STEPHEN CANGELOSI, SR.                                    Chapter 13
 AILEEN A CANGELOSI
 Debtors.*
                                                          /
                          TRUSTEE'S MOTION TO DISMISS FOR
                     FAILURE TO MAKE PAYMENTS TO THE TRUSTEE

                                NOTICE OF OPPORTUNITY TO
                             OBJECT AND REQUEST FOR HEARING

                 Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
       without further notice or hearing unless a party in interest files a response within twenty-one (21)
       days from the date set forth on the attached proof of service, plus an additional three days for
       service if any party was served by U.S. Mail.

                If you object to the relief requested in this paper, you must file a response with the Clerk
       of the Court at 801 N. Florida Avenue, Suite 555, Tampa, Florida 33602-3899 and serve a copy on
       the movant, Kelly Remick, Chapter 13 Standing Trustee at P.O. Box 89948, Tampa, Florida
       33689-0416, and any other appropriate persons within the time allowed. If you file and serve a
       response within the time permitted, the Court will either schedule and notify you of a hearing, or
       consider the response and grant or deny the relief requested without a hearing.

                If you do not file a response within the time permitted, the Court will consider that you do
       not oppose the relief requested in the paper, will proceed to consider the paper without further
       notice or hearing, and may grant the relief requested.

         KELLY REMICK, the Chapter 13 Standing Trustee, by and through her undersigned

attorney, hereby moves to dismiss the above-styled Chapter 13 case, and in support thereof

would state as follows:

         1.    As of August 7, 2020, the Debtor is delinquent in payments ordered to be paid to the

Chapter 13 Trustee to the extent of $9,898.40, which sum is through and including the


*All reference to “Debtor” shall include and refer to both of the Debtors in a case filed jointly by two individuals.
             Case 8:19-bk-03978-RCT           Doc 41     Filed 08/07/20       Page 2 of 2



July 2020 payment. The Debtor's next plan payment of $3,615.00 is due August 29, 2020.

       2.   The Debtor's failure to make timely payments to the Chapter 13 Trustee is contrary

to the terms of the Administrative Order entered in this case and as such constitutes grounds for

dismissal pursuant to 11 U.S.C. §1307(c)(1) as a willful failure of the Debtor to abide by Orders

of the Court and as an unreasonable delay that is prejudicial to creditors.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order of

Dismissal for failure to make plan payments for the above-styled Chapter 13 case, together with

such other and further relief as the Court deems just and proper.

       I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee's Motion to

Dismiss for Failure to Make Payments to the Trustee was furnished, by U.S. Mail and/or

CM/ECF, to Eric Stephen Cangelosi, Sr., 264 Tulane Road, Venice, FL 34293; Aileen A

Cangelosi, 264 Tulane Road, Venice, FL 34293 and Dennison Law, P.A., 935 North Beneva

Road, Suite 609, #103, Sarasota, FL 34232, on this 7th day of August, 2020.



                                                  /s/ Caroline Printy, Esquire
                                                  CAROLINE PRINTY, ESQUIRE
                                                  Post Office Box 89948
                                                  Tampa, Florida 33689-0416
                                                  Phone (813) 658-1165
                                                  Facsimile (813) 658-1166
                                                  Florida Bar No. 0856185
                                                  Attorney for the Trustee

KR/CCP/ns




                                                   2
